Citation Nr: 9913856	
Decision Date: 05/20/99    Archive Date: 05/26/99

DOCKET NO.  94-17 446	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen the claim of entitlement to service connection for 
residuals of broken ribs.

2.  Whether new and material evidence has been presented to 
reopen the claim of entitlement to service connection for a 
low back disability.

3.  Entitlement to service connection for a chronic acquired 
psychiatric disability.

4.  Entitlement to service connection for a lung disability.


REPRESENTATION

Appellant represented by:	The American Legion




WITNESSES AT HEARING ON APPEAL

Appellant, his wife and daughter


ATTORNEY FOR THE BOARD

C. A. Kersten, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1944 to 
September 1945.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 1993 Department of Veterans Affairs 
(VA) Regional Office (RO) rating decision which denied 
entitlement to service connection for broken ribs, for a back 
condition, for a nervous condition and for a bronchial 
condition.  

This claim was previously before the Board in November 1996, 
at which time it was remanded to the RO for additional 
development and consideration.  In the November 1996 remand, 
the Board also recharacterized two of the issues on appeal to 
address whether new and material evidence had been presented 
to reopen the claims.  


REMAND

The veteran contends that he is entitled to service 
connection for each of the above-identified disabilities, 
which he contends were incurred during service.  He has 
testified that he filed a claim for service connection with 
the Augusta, Georgia RO shortly after his discharge from 
service.  The Board finds that there is sufficient evidence 
of record to support the veteran's contention that he filed a 
claim for service connection in or around 1946.  Because the 
evidence shows that the current claims file is a 
reconstructed file and that the only service medical records 
of record are copies of an induction examination report and 
an examination at discharge, it would appear likely that 
additional service medical records were associated with the 
veteran's original claims folder.  It appears that the most 
recent attempt to locate the original claims file was around 
the time of the RO's 1971 denial of the veteran's claims.  

In its November 1996 remand, the Board asked the RO make 
another attempt to locate the original claims file.  However, 
there is no documentation reflecting an attempt to do so.  

In a recent decision, the United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (hereinafter, "Court") 
stated that "a remand by this Court or the Board confers on 
the veteran or other claimant, as a matter of law, the right 
to compliance with the remand orders.  We hold further that a 
remand by this Court or the Board imposes upon the Secretary 
of Veterans Affairs a concomitant duty to ensure compliance 
with the terms of the remand", pursuant to 38 U.S.C. § 303.  
Stegall v. West, 11 Vet. App. 268 (1998).  

Since many years have elapsed since the last attempt to find 
the original record, and since it does not appear that the RO 
complied with the Board's November 1996 remand instruction, 
the Board finds that a further remand of this case is 
necessary.

Accordingly, the case is REMANDED for the following:

1.  The RO should attempt to locate any 
prior claims files pertaining to the 
veteran.  The RO must document all 
efforts to do so, including any responses 
received with regard to inquiries.  

2.  When the above development has been 
completed, and if additional evidence is 
received, the RO should readjudicate the 
veteran's application to reopen claims of 
entitlement to service connection for a 
low back condition and for residuals of 
broken ribs, and the veteran's claim of 
entitlement to service connection for an 
acquired psychiatric disorder and for a 
lung disorder.  A supplemental statement 
of the case should then be issued, with 
opportunity to respond.  If any benefit 
sought remains denied, the case should be 
returned to the Board. 

The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran need take no action unless otherwise 
notified.  While this case is in remand status, the veteran 
is free to submit additional evidence and argument on the 
question at issue.  See Quarles v. Derwinski, 3 Vet. App. 
129, 141 (1992).

The RO is advised that the Board is obligated by law to 
ensure that the RO complies with its directives, as well as 
those of the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (Court).  The Court has stated that 
compliance by the Board or the RO is neither optional nor 
discretionary.  Where the remand orders of the Board are not 
complied with, the Board errs as a matter of law when it 
fails to ensure compliance, and a further remand of the case 
will be mandated.  See Stegall, 11 Vet. App. 268.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  


In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	JANE E. SHARP
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).









